DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 5/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US Patent Pub. # 2015/0381888).

creating (selecting command) a first group of devices including two or more devices (selected 6 image capturing devices 6A-6F), wherein each device in the first group has at least one first device setting (steering command) (Para 43);
creating (selecting command) a second group of devices including two or more devices (selected 2 image capturing devices 6G-6H), wherein each device in the second group (6G-6H) has at least one second device setting (steering command) and each device in the second group (6G-6H) is not in the first group (6A-6F) (Para 43 and 59).  Su teaches the control method for grouping image capturing devices uses the image capturing device or the control system for grouping image capturing devices for users to group part or all of the image capturing devices with the electronic device to control the grouped image capturing devices to turn to the specified region or perform distortion correction to the image of the specified region (Para 59).  Su teaches FIG. 7 is a flowchart of the grouped image capturing device according to an embodiment (Para 43). 
sending the at least one first device setting (steering command) to each device in the first group of devices (6A-6F) in parallel, so that each device in the first group changes at least one device setting (steering command) according to the at least one received first device setting (steering command) (Para 43); and
sending the at least one second device setting (steering command) to each device in the second group of devices (6G-6H) in parallel, so that each device in the second group changes at least one device setting (steering command) according to the at least one received second device setting (steering command) (Para 43).
As to claim 2, Su teaches each device in the first group (6A-6F) has at least one characteristic in common (PTZ cameras) with each of the other devices in the first group (6A-6F) (Para 43).
As to claim 6, Su teaches further comprising connecting the first group of devices (6A-6F) and the second group of devices (6G-6H) to a host (control system) (Para 43).
As to claims 9 and 16, these claims differ from claim 1 only in that the claim 1 a method for managing device settings on multiple devices claim whereas claims 9 and 16 are a video system claim and a non-transitory computer-readable storage medium storing a computer program to manage device settings on multiple devices claim.  Thus claim claims 9 and 16 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 10, 14, 15, and 19, these claims differ from claims 2 and 6 only in that the claims 2 and 6 depend on claim 1 whereas claims 10 and 14 depend on claim 9, claim 15 depends on claim 14, and claim 19 depends on claim 16.  Thus claim claims 10, 14, 15, and 19 are analyzed as previously discussed with respect to claims 2 and 6 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. # 2015/0381888) in view of Betts-Lacroix (US Patent Pub. # 2015/0381888).
As to claim 3, note the discussion above in regards to claims 1 and 2.  Su does not teach wherein the devices in the first group are infrared cameras and the devices in the second group are color cameras.  Betts-Lacroix teaches wherein the devices in the first group are infrared cameras (infrared (IR) and the devices in the second group are color cameras (color) (Para 33).  Betts-Lacroix teaches cameras, which may be still or video, monochrome, color or infrared (IR), multiple or single, are shown 250 (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a multiple cameras as 
As to claims 11 and 12, these claims differ from claim 3 only in that the claims 3 depends on claim 1 whereas claims 11 and 12 depend on claim 9 and 11.  Thus claims 11 and 12 are analyzed as previously discussed with respect to claim 3 above.

Claim 4, 5, 7, 8, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. # 2015/0381888) in view of Philbrick (US Patent Pub. # 2001/0037406).
As to claim 4, note the discussion above in regards to claim 1.  Su does not teach wherein the at least one first device setting is sent to each device in the first group of devices in parallel using task queues.  Philbrick teaches wherein the at least one first device setting is sent to each device (queue manager 906) in the first group of devices in parallel (substantially parallel hardware queuing) using task queues (Para 117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a queue manager as taught by Philbrick to the system of Su, to reduce the processing by the host CPU and file system (Para 10 of Philbrick).
As to claim 5, Philbrick teaches wherein the at least one second device setting is sent to each device (queue manager 906) in the second group of devices in parallel (substantially parallel hardware queuing) using task queues (Para 117).  

As to claim 8, Philbrick teaches wherein the network communication layer (660) uses User Datagram Protocol (UDP) (UDP layer) (Para 93).
As to claims 13 and 20, these claims differ from claim 8 only in that the claims 8 depends on claim 1 whereas claim 13 depends on claim 9 and claim 20 depends on claim 19.  Thus claims 13 and 20 are analyzed as previously discussed with respect to claim 8 above.
As to claims 17 and 18, these claims differ from claims 4 and 5 only in that the claims 4 and 5 depend on claim 1 whereas claims 17 and 18 depend on claim 16.  Thus claim claims 17 and 18 are analyzed as previously discussed with respect to claims 4 and 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/14/2021